Exhibit 10.73

 

MASTER CONVEYANCE AGREEMENT

 

[MCG Capital Corporation to MCG Finance VI, LLC to MCG Commercial Loan Trust
2005-1]

 

MASTER CONVEYANCE ASSIGNMENT, dated as of April 21, 2005 among MCG Capital
Corporation, a Delaware corporation (“Originating Seller”), MCG Finance VI, LLC,
a Delaware limited liability company (“Initial Purchaser”), and MCG Commercial
Loan Trust 2005-1, a Delaware statutory trust (“Ultimate Purchaser”).

 

1. Reference is hereby made to (a) that certain Credit and Warehouse Agreement
(as amended, restated, supplemented and otherwise modified and in effect from
time to time, the “Credit Agreement”) dated as of April 21, 2005 among
Originating Seller, Ultimate Purchaser and UBS AG, Stamford Branch (“UBS”), and
(b) that certain Pledge, Security and Custody Agreement (as amended,
supplemented and otherwise modified and in effect from time to time, the “Pledge
Agreement”) dated as of April 21, 2005 among Ultimate Purchaser, Initial
Purchaser, Originating Seller, UBS and Wells Fargo Bank, National Association,
as custodian (in such capacity, together with its successors in such capacity,
“Custodian”). Capitalized terms used but not defined herein have the respective
meanings given to such terms in the Credit Agreement.

 

2. As contemplated by Section 2(a) of the Credit Agreement, Originating Seller
may on any Business Day during the Accumulation Period enter into a commitment
on behalf and for account of Ultimate Purchaser to purchase a Collateral Debt
Security from Originating Seller, an Affiliate of Originating Seller or other
lender to be included in the Warehouse Portfolio for settlement during the
Accumulation Period. Originating Seller may from time to time send a written or
electronic notice to UBS requesting UBS’s consent to such purchase, and UBS may
give its written or electronic consent to such purchase. Any Collateral Debt
Security as to which UBS shall have given such consent and which is conveyed by
the Originating Seller to the Initial Purchaser is herein referred to as a
“Subject Loan”.

 

3. Effective immediately upon the consummation of the settlement of the purchase
by Originating Seller of any Subject Loan with the proceeds of financing made
available by UBS under the Credit Agreement (automatically without any further
action by any party hereto), Originating Seller does hereby convey to Initial
Purchaser, and Initial Purchaser does hereby acquire and accept, by way of
capital contribution, without recourse to Originating Seller except as provided
in the Credit Agreement, all right, title and interest of Originating Seller in
and to such Subject Loan and all associated agreements and evidences of such
indebtedness. Originating Seller and Initial Purchaser agree that such
conveyance is intended to be a capital contribution or other absolute transfer
of ownership of such Subject Loan. With respect to such Subject Loan,
Originating Seller warrants to Initial Purchaser and Ultimate Purchaser as
provided in Section 8-108(a) of the Uniform Commercial Code as in effect in the
State of New York (the “UCC”) as if such Subject Loan were a “security” for
purposes of Article 8 of the UCC.

 

4. Effective immediately upon the consummation of the capital contribution by
Originating Seller to Initial Purchaser of any Subject Loan (automatically
without any further action by any party hereto), (a) Initial Purchaser does
hereby sell, assign and transfer to Ultimate Purchaser, and Ultimate Purchaser
does hereby acquire and accept, without recourse to Originating Seller except as
provided in the Credit Agreement and without recourse to Initial Purchaser, all
right, title and interest of Initial Purchaser in and to such Subject Loan and
all associated agreements and evidences of such indebtedness (and all related
rights of Initial Purchaser against Originating Seller under the immediately
preceding paragraph) and (b) Ultimate Purchaser shall pay to Initial Purchaser
the purchase price for such Subject Loan specified in the Credit Agreement.
Originating Seller, Initial

 

Page 1



--------------------------------------------------------------------------------

Purchaser and Ultimate Purchaser agree that such sale, assignment and transfer
is intended to be a sale or other absolute transfer of ownership of such Subject
Loan.

 

5. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. No Person other
than the parties hereto shall have any rights or obligations under this
Agreement. Neither this Agreement nor any right or obligation in or under this
Agreement may be transferred (whether by way of security or otherwise) or
delegated by any party hereto without the prior written consent of each other
party, except that each of Originating Seller, Initial Purchaser and Ultimate
Purchaser may (a) pledge its rights hereunder to UBS as provided in the Pledge
Agreement, (b) pledge its rights hereunder to any trustee under the Indenture
referred to in the Credit Agreement and (c) transfer all of its rights and
obligations hereunder pursuant to a transfer of all or substantially all its
assets to another Person. Any purported transfer that is not in compliance with
this provision will be void.

 

6. This Agreement may be executed and delivered in any number of counterparts
(including by facsimile transmission or other written form of communication),
each of which shall be deemed an original as against each party whose signature
appears thereon, and all of which shall together constitute one and the same
enforceable, effective and valid instrument. No amendment, modification or
waiver in respect of this Agreement will be effective unless in writing
(including a writing evidenced by a facsimile transmission) and executed by each
of the parties hereto.

 

7. This Agreement shall be construed in accordance with, and this Agreement and
all matters arising out of or relating in any way whatsoever to this Agreement
(whether in contract, tort or otherwise) shall be governed by, the law of the
State of New York (without reference to any choice of law doctrine that would
have the effect of causing this Agreement to be construed in accordance with or
governed by the law of any other jurisdiction).

 

8. With respect to any suit, action or proceedings relating to this Agreement
(“Proceedings”), each party irrevocably: (i) submits to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City; and (ii)
waives any objection which it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have any
jurisdiction over such party. Nothing in this Agreement precludes any party from
bringing Proceedings in any other jurisdiction, nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

MCG CAPITAL CORPORATION

(AS ORIGINATING SELLER)

     

MCG FINANCE VI, LLC

(AS INITIAL PURCHASER)

By:   /s/  Michael R. McDonnell       By:   /s/  Samuel G. Rubenstein

Name:

 

Michael R. McDonnell

     

Name:

  Samuel G. Rubenstein

Title:

 

Chief Financial Officer

     

Title:

  General Counsel and Executive Vice President By:   /s/  Samuel G. Rubenstein  
         

Name:

 

Samuel G. Rubenstein

           

Title:

 

General Counsel and Executive Vice President

           

 

MCG COMMERCIAL LOAN TRUST 2005-1

(AS ULTIMATE PURCHASER)

By:   MCG Capital Corporation (as Collateral Manager) By:   /s/  Michael R.
McDonnell

Name:

 

Michael R. McDonnell

Title:

 

Chief Financial Officer

 

Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS CUSTODIAN

By:   /s/  Cory Branden

Name:

 

Cory Branden

Title:

 

Vice President

 

Page 3